Bartholomew, C. J.
(concurring specially). I reach the same conclusion that is announced in the opinion prepared by Justice Wallin, but I prefer to base my judgment upon the point upon which that opinion declines to rule. I regard the trial of the. petitioner at a called term as an irregularity only, and a matter that does not reach the question of jurisdiction, and hence not available to the petitioner upon habeas corpus. The District Courts of this state are courts of general jurisdiction. They are clothed with full power to hear and determine all trails for felonies committed within their respective districts. I do not regard section 7755, quoted in the opinion of the majority, as effectual to destroy that jurisdiction. Rather, it created conditions the existence of which are essential to the exercise of that jurisdiction. But it has been often decided, and I regard it as a soimd principle of law, that, where the existence of certain conditions are essential to the exercise of jurisdiction, the existence of such conditions may be waived, and will be regarded as waived unless insisted upon, in all cases where the general jurisdiction over the subject-matter is unquestioned. See 12 Am. & Eng. Enc. Law, 300, and cases cited in note 5. The most that can be said in the case at bar is that the condition prescribed by statute authorizing the exercise of jurisdiction — to-wit, the existence of a regular term — was not present when the petitioner was placed upon trial. But he went to trial without objection, nor was the point at any time presented to the trial court. Clearly, he waived the absence of the only condition that was lacking to enable the court to proceed with his trial at that time. He cannot raise the point by habeas corpus, and he is properly remanded.